Per Curiam.
The petitioners were never appointed to the position of clerical assistant and, therefore, should not be designated as such. In the absence of a valid appointment from a proper list, the petitioners may not be designated as incumbents, even though they performed the duties of that position. (Wood v. City of New York, 274 N. Y. 155; Farrell v. City of Buffalo, 118 App. Div. 597.)
The order should be reversed, with twenty dollars costs and disbursements to the defendant, and the petition dismissed.
Present — O’Malley, Townley, Untermybr, Dore and Cohn, JJ.
Order unanimously reversed, with twenty dollars costs and disbursements to the defendant, and the petition dismissed.